Citation Nr: 0726674	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of low back injury from May 12, 1998, 
to May 20, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of low back injury from May 21, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to September 
1974 and from July 1978 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that granted service connection for residuals of a 
low back injury pursuant to a Board decision of February 
2003.  The RO established a 10 percent disability rating 
effective March 12, 1998.  The veteran subsequently moved to 
within the jurisdiction of the San Juan, Puerto Rico, RO.  
During the pendency of this appeal, by a November 2003 rating 
decision, the 10 percent rating was increased to 20 percent, 
effective May 21, 2003.  

In May 2006, the Board remanded the case for additional 
development.  In that remand, the Board referred to the RO 
for initial adjudication claims for service connection for 
bilateral knee disability and for a total rating based on 
individual unemployability.  These claims are again referred 
to the RO for action deemed appropriate. 

In April 2007, VA treatment records for the period from 
October 2004 to April 2, 2007, were received.  The RO 
recertified the case for appellate review in May 2007 without 
issuing a supplemental statement of the case (SSOC).  The RO 
had, however, already considered VA treatment records through 
February 26, 2007, and the records dated after that date deal 
only peripherally with the issue now on appellate review and 
as such are irrelevant to this appeal.  It would not assist 
the veteran to remand the case again to permit the RO to 
issue another SSOC.  As such, the Board will proceed.  See 
Thurber v. Brown, 5 Vet. App. 119 (1993). 


FINDINGS OF FACT

1.  Prior to May 21, 2003, the veteran exhibited no more than 
characteristic pain on motion due to service-connected 
residuals of low back injury.

2.  From May 21, 2003, the veteran exhibited no more than 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in the standing position, due to 
service-connected residuals of low back injury.


CONCLUSIONS OF LAW

1.  Prior to May 21, 2003, the criteria for an initial rating 
in excess of 10 percent for residuals of low back injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.40, 4.45,  4.7, 4.71a, Diagnostic Code 5295 
(2003).

2.  From May 21, 2003, the criteria for an initial rating in 
excess of 20 percent for residuals of low back injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10% rating is warranted for 
slight limitation of motion of the lumbar spine.  A 20% 
evaluation is assigned for moderate limitation of motion of 
the lumbar spine.  The highest rating allowable pursuant to 
this Diagnostic Code, 40%, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10% 
rating requires evidence of mild intervertebral disc disease.  
A 20% evaluation necessitates evidence of moderate 
intervertebral disc disease with recurring attacks.  A 40% 
rating requires evidence of intervertebral disc disease which 
is severely disabling with recurring attacks and intermittent 
relief.  The highest evaluation allowable pursuant to this 
Diagnostic Code, 60%, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine including 
intervertebral disc syndrome under 38 C.F.R. § 4.71a were 
amended by VA.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The 
criteria for evaluating intervertebral disc syndrome based on 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes were essentially unchanged from the 
September 2002 revisions.  The Diagnostic Code for 
intervertebral disc disease was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The September 2003 amendments stipulate that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  According 
to the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the changes effective September 2003, 
Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40% rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

A review of the history of the veteran's disability shows 
that while in service no treatment for the low back was 
shown; he complained on discharge of back pain.  VA 
outpatient treatment in October 1988 disclosed complaints of 
chronic recurrent low back pain since 1979, exacerbated.  He 
was said to be in moderate pain and to have bilateral 
paravertebral muscle spasm at T 12-11, and severely decreased 
forward flexion and extension.  Straight leg raising was 
positive at 40-45 degrees, but sensation and deep tendon 
reflexes were normal.  The diagnosis was acute lumbosacral 
myositis.  Absolute bed rest was advised for 5 days, as well 
as analgesia and follow up.  X-ray at that time showed 
anterior compression deformity of the L4 vertebral body of 
indeterminate age.  He did follow up and improve with 
physical therapy, which included exercises and gait training.  
The assessment in December 1988 was lumbar myositis-resolved. 

In May and November 1990, the veteran complained of back pain 
and received symptomatic VA outpatient treatment for chronic 
low back sprain.  

August 1991 VA outpatient treatment showed complaints of low 
back pain.  Mild paravertebral muscle spasm was shown.  The 
assessment was nonspecific low back pain.  

A March 1996 Social Security Administration neurological 
evaluation showed the veteran to have been having low back 
pain radiating to the legs with numbness since November 1995.  
The diagnoses were lumbosacral radiculopathy, discogenic 
disease, and low back pain.  October 1996 private 
electromyography showed L5-S1 radiculopathy.  An August 1997 
Social Security Administration neurological examination 
showed a history of an incident in November 1995 while the 
veteran was expending effort and experienced back pain.  The 
prognosis was very poor and the Social Security 
Administration granted disability benefits.  

According to a May 1999 private medical record, the veteran 
had given a history of having had low back pain since being 
in service, but in 1995, had suffered a severe low back 
sprain at work.  He was pushing a container when this 
occurred.  He reportedly was evaluated through workers' 
compensation and underwent treatment without avail.  

Service connection for residuals of a low back injury was 
granted by a Board decision in February 2003.  A May 2003 
rating decision assigned a 10 percent rating for lumbosacral 
strain with characteristic pain on motion, effective from 
March 12, 1998.  This was based on a June 2001 private 
examination in which the veteran complained of back pain, and 
forward flexion was reduced due to pain.  There was some 
evidence of nerve involvement, and heel-toe walking was 
performed poorly.  The diagnosis was degenerative arthritis 
of the lumbar spine, degenerative disc disease, and sciatic 
neuropathy.  

VA examination in October 2003 showed complaints of sharp, 
severe, constant low back pain radiating to the left ankle.  
The veteran took Flexeril and tramadol and denied 
incontinence of any sort, numbness, weakness, or erectile 
dysfunction.  He used Lofstrand crutches.  He had an antalgic 
gait, stiff movement of the back, and mild listing to the 
left.  The diagnoses were lumbosacral strain, degenerative 
disc disease, and radiculopathy, but no prior records were 
available to the examiner, so no attempt was made to 
distinguish symptoms of the service-connected disability.  

Based on the 2003 VA examination, the RO increased the 
disability rating to 20 percent in a November 2003 rating 
decision, effective from May 21, 2003.

As noted, in May 2006, the Board remanded this case, asking 
that a new VA examination be completed and that the examiner 
delineate symptoms attributable to the service-connected 
residuals of back injury and those associated with the 
veteran's work injury in 1995, if possible.  

In September 2006, VA examination was completed which 
included review of the claims folder.  The examiner stated 
that he believed that the veteran's symptoms were to be 
attributed to his work-related injury in 1995 and not to 
military service, since there was no evidence of injury or 
treatment regarding the lumbosacral spine during military 
service.  The diagnosis was lumbosacral strain, myositis, and 
discogenic disease at the L3-4 and L5-S1 levels.

Inasmuch as the 2006 VA examiner was not able to identify any 
symptoms or findings as due to service-connected disability, 
no basis on which to increase the ratings assigned by the RO 
exists here.  The Board sympathizes with the veteran that 
through no fault on his part, he incurred post-service 
injury, but notes that until that injury, he was able to 
work.  Nor is this a case in which the benefit of the doubt 
may be accorded to increase the rating, as the examiner found 
no symptoms attributable to service-connected disability.  As 
such, the benefit of the doubt is considered to have been 
accorded to him already in assigning a 10 and then a 20 
percent rating.  38 U.S.C.A. § 5107.  Nor does the 2003 VA 
examination or the other medical evidence of record provide a 
basis to increase the ratings assigned herein, as none of 
those medical examiners attempted to distinguish, as did the 
2006 VA examiner, between the service-connected and non 
service-connected disabilities.  Thus, the Board is 
constrained to find that prior to May 21, 2003, the veteran 
exhibited no more than characteristic pain on motion due to 
service-connected residuals of low back injury.  Similarly, 
from May 21, 2003, the veteran exhibited no more than muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in the standing position, due to service-
connected residuals of low back injury.  Therefore, prior to 
May 21, 2003, the criteria for a rating in excess of 
10 percent for residuals of low back injury have not been 
met, and from May 21, 2003, the criteria for a rating in 
excess of 20 percent for residuals of low back injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5295 (2003).  The Board notes that in accordance with Kuzma, 
supra, it has rated the disability at issue under the old 
rating criteria, as application of any rating criteria other 
than that used by the RO could have a less favorable result 
for the veteran. 

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Board does not find evidence that the veteran's residuals 
of low back injury should be increased for any separate 
period based on the facts found during the whole appeal 
period.  The evidence of record from the effective date of 
the grant of service connection to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, referral for consideration of an 
extraschedular rating is not appropriate, because no medical 
evidence of impairment due to the service-connected 
disability at issue is currently shown. 


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter to the veteran dated in September 2003, along with 
additional VCAA letters and information dated in June 2006, 
July 2006, and March 2007, which included information on 
effective dates and disability ratings, satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notices advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally, he was 
advised what information and evidence would be obtained by 
VA, namely, records like medical records, employment records, 
and records from other Federal agencies.  

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
was provided to the veteran in May 2004, as well as a SSOC in 
March 2007.  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
also accorded VA examination in 2003 and 2006.  38 C.F.R. 
§ 3.159(c)(4).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006), see also Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  


ORDER

The appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


